DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species A (claims 1-20) in the reply filed on 03/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 3-4 of claim 1, the applicants recite “wherein the first atmosphere is set to reduce a mean free path of plasma ions” (emphasis added).  The examiner interprets the term “reduce” mean make smaller or less in amount, degree or size.  It is unclear from the claim whether the mean free path of plasma ions in the first atmosphere is reduced (i.e. make smaller) from what previous value of the mean free path.
Claims 2-11 are indefinite because they directly or indirectly depend on indefinite claim 1.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0259598 A1).
As to claim 12, Chen discloses a substrate processing method comprising:
Supplying a first source gas (i.e. Si halide precursor; See Fig 2A step 271, Fig 5A period 1, paragraph 0029, 0071);
Purging the first source gas (Figure 2A, step 272; Fig 5A, period 2, paragraph 0030, 0070-0071);
Supplying a first reaction gas and performing first plasma to form a first film (Fig 2A, step 273, Fig 5A; period 3; paragraph 0031, 0070-0071);
Supplying a second source gas (i.e. Si halide precursor); See Fig 2A step 271 repeating a cycle for the second time; Fig 5A period 5; paragraph 0070-0071);
Purging the second source gas (Figure 2A, step 272 repeating a cycle for the second time; Fig 5A, period 6, paragraph 0030, 0070-0071);
Supplying a second reaction gas and performing second plasma to form a second film on the first film (Fig 2A, step 273, repeating a cycle for the second time; Fig 5A; period 7; paragraph 0031, 0070-0071);
Performing the third plasma (See Fig 2A, i.e. repeating a cycle for a third time; Figure 5A period 9-12);
Wherein the first film and the second film comprises the same material (paragraph 0031-0034; i.e. silicon nitride; Chen’s claim 1).

8.	Claims 12-14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abel et al. (US 2019/0080903 A1).
As to claim 12, Abel discloses a substrate processing method comprising:
Supplying a first source gas (i.e. Si precursor; See Fig 7, step 702a-1, paragraph 0106-0107; Fig 11, phase 1102a; paragraph 0116-0118);
Purging the first source gas (Figure 7, step 702b-1; paragraph 0107; Fig 11, phase 1102b, paragraph 0117-0118);
Supplying a first reaction gas and performing first plasma to form a first film (Fig 7, step 702c1; paragraph 0107-0108; Fig 11, phase 1102c);
Supplying a second source gas (i.e. Si precursor; Fig 7, operation 702a-2; paragraph 0111, Figure 11, phase 1102a);
Purging the second source gas (Fig 7, operation 702b-2; Fig 11 phase 1102b in ALD cycle 1110-1);
Supplying a second reaction gas (oxidant) and performing second plasma to form a second film on the first film (Fig 7, operation 702c-2; Fig 11, phase 1102c in ALD cycles 1101-1);
Performing the third plasma (See Fig 7, operation 708a and/or 708b after optionally repeat until feature is filled);
Wherein the first film and the second film comprises the same material (silicon oxide, See Figure 1, operation 702c-1 and operation 702c-2; Fig 11 phase 1102c in ALD cycle 1102-1 and phase 1102c in ALD cycle 1110-1).

As to claim 13, Abel discloses 
Supplying a third source gas (Si precursor) onto the second film (Fig 11 phase 1110 or phase 1102a in ALD cycles 1102-2);
Supplying a third reaction gas (oxidant) and performing fourth plasma treatment to form a third film on the second film (Fig 11, phase 1102c);
Performing a fifth plasma treatment on the third film (paragraph 0118, 0121; “While one ALD cycle is depicted, it will be understood that multiple cycles may be performed in some embodiments”);
Wherein the first film, the second film and the third film comprises the same material (i.e. silicon oxide; paragraph 0122).

As to claim 14, Abel discloses the film is formed on a stepped structure having a top surface, bottom surface and a side surface connecting the top surface and the bottom surface (See Fig 1A-1E, Fig 2A-2E, Fig 3A-3E).  Abel does not explicitly disclose that the stepped structure is weakened by the third plasma and the fifth plasma.  However, Abel clearly discloses the third plasma treatment and the fifth plasma treatment (708a and/or 708b) are partially etch the first amount of the silicon oxide from the feature after optionally repeated the deposition step are the etching step (See Fig 7, paragraph 0108).  Since the material is removed during the partially etching of the stepped structure, the stepped structure is inherently weakened by the plasma etching process (708a and 708b) in the third and the fifth plasma treatment.

As to claim 17, Abel discloses a substrate processing method comprising:
Performing a group cycle of plurality of times (Fig 7, Fig 11);
Wherein the group cycle comprises
A first operation for performing first plasma treatment to form a film (Fig 7 operation 702c1; or Fig 11 phase 1102c) on a step structure having a top surface, a bottom surface and a side surface (See 1A-1E, 2A-2E, 3A-3E, 4A-4E);
	A second operation (Fig 7, operation 708a or 710, 708b; or Fig 11 phase 1110 or 1108b) for performing second plasma treatment on the film;
wherein, during a group cycle, the first operation is performed a plurality of times; (See Fig 7, optionally repeating loop; paragraph 0118-0121; While one ALD cycle is depicted, it will be understood that multiple cycles may be performed in some embodiments”);
	
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 5-11, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 2019/0080903 A1) in view of Fischer et al. (US 20169/0135274 A1).
As to claim 1, Abel discloses a substrate processing method comprising:
A first operation for forming a film on stepped structure having a top surface, a bottom surface and a side surface connecting the top surface and the bottom surface (Fig 1-Fig 3, Fig 7 operation 702c1; Fig 11; ALD cycle);
A second operation for changing the bond structure of the portion of the film, wherein a second atmosphere is set to cause the plasma ions to have directionality (See Fig 4A-4C, Fig 7, operation 708a and/or 708b, paragraph 0108, 0137);
Wherein the first operation is repeated a plurality of times (small repeating loop in Figure 7) and the second operation is performed for a predetermined time period, a first operation and the second operation form a group cycle is repeated by a plurality of times (big repeating loop, i.e. “optionally repeat until feature is fill” loop in Figure 7).
As to claim 1, Abel fails to disclose the first operation is set to reduce a mean free path of plasma ions and to cause the plasma ion to have no directionality.  Fischer discloses the first operation is set to reduce a mean free path of plasma ions and to cause the plasma ion to have no directionality by setting a high pressure (paragraph 0049-0052, 0066; less ion velocity and directionality).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Abel in view of Fischer by reduce a mean free path of plasma ions and to cause the plasma ion to have no directionality because it provide far less damaging to the underlying surface (paragraph 0030).

As to claim 2, Abel fails to disclose performing isotropic etching on the film formed by performed the group cycle a plurality of time.  However, Abel clearly teaches performing etching process on the on the film formed by performed the group cycle a plurality of time.  Fischer teaches to perform an isotropic etching on a film previous formed (paragraph 0037, 0044-00450055-0057, 0066).  It would have been obvious to one of ordinary skill in the art, to modify Abel in view of Fischer by performing isotropic etching on the film formed by performed the group cycle a plurality of time because it provides less ion velocity upon impact on the substrate (paragraph 0066).

As to claim 3, Fischer discloses during isotropic etching, an etch selectivity between the portion of the film bonding structure has changed and the other remaining portion of the film is achieved (See paragraph 0037, 0044-00450055-0057, 0066; Note: during any etching process the bonding structure must changed because etching process must break the bond of the film in order to remove the undesired material).

As to claim 5, Abel discloses during the second operation (i.e. etching process) the bonding structure of the portion of the film is weakened by an ion bombardment of effect of the plasma (paragraph 0108, 0137).  
As to claim 6, Abel discloses the plasma ions have directionality to the top surface and the bottom surface of the stepped structure so that after etching, a portion of film form on the top and the bottom surfaces of the stepped structure is removed and a portion of the film formed on the side surface of the stepped structure remains (See Fig 4B-4D. Fig 5A-5B, paragraph 0069-0070).  Abel fails to explicitly discloses the ions directionality is perpendicular to the top surface and the bottom surface.  Fischer discloses the ion directionality is perpendicular to the top surface and the bottom surface (paragraph 0031, 0036, 0045, 0052). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the ion directionality is perpendicular to the top surface and the bottom surface because it helps to etch the substrate vertically as possible (See paragraph 0045).
As to claim 7, Abel fails to disclose the pressure in the first atmosphere is higher than pressure in the second atmosphere.  Fischer teaches to increase the pressure for the first atmosphere in order to reduce the mean free path (paragraph 0049-0052).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention by having pressure in the first atmosphere is higher than pressure in the second atmosphere because it helps to reduce the mean free path of the ions when the pressure is high.
As to claim 8, Abel fails to disclose the plasma power in the first atmosphere is lower than the plasma power in the second atmosphere.  However, Abel clearly teaches to apply power to ignite plasma in the first atmosphere and the second atmosphere (paragraph 0107-0108, 0137).  Fischer teaches to control the plasma power between 30 and 6000 Watts, or 20 and 3100 Watts or 300 and 1100 Watts; or 350 and 550 Watts or 30 and 100 Watts (see paragraph 0065).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to performing routine experiment by controlling the power, wherein the plasma power in the first atmosphere is lower than plasma power in the second atmosphere because determination of workable range for the power is not considered inventive.
As to claim 9, Abel fails to discloses a temperature of the first atmosphere is higher than a temperature of the second atmosphere. Fischer discloses to control the temperature between 10 to 250 °C (paragraph 0092). Fischer further disclose to use a controller to control the process temperature (paragraph 0105).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal temperature including a temperature in the first atmosphere is higher than a temperature in the second atmosphere because it has been held that determination of workable range is not considered inventive.
As to claim 10, Abel discloses the first operation comprises:
Supplying a first gas (Fig 7 operation 702a-1; Figure 11 phase 1102a);
Purging the first gas (Fig 7 operation 702b-1; Fig 11 phase 1102b);
Supplying a second gas and performing first plasma treatment to form the film (Fig 7, operation 702c-1; Fig 11 phase 1102c).

As to claim 11, Abel disclose the second operation (708a/708b) comprises performing second plasma treatment on the film (Fig 7, paragraph 0108).

As to claims 15 and 18, Abel fails to explicitly disclose that the second pressure is lower than the first pressure.  However, Abel clearly teaches to control the pressure inside the chamber by using a pressure control program by regulating throttle valve in the exhaust, a gas flow into the process station (paragraph 0146, 0149).  Fischer teaches to increase the pressure for the first atmosphere in order to reduce the mean free path (paragraph 0049-0052).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, by performing routine experiments to obtain optimal pressures such as the second pressure is lower than the first pressure because it has been held that determination of workable range is not considered inventive.
As to claims 16 and 19, Abel discloses the first plasma, the second plasma and the fourth plasma treatment are ALD step to form silicon oxide by repeating these steps (See Fig 7 operation 702c-1 and/or 702c-2, Fig 11).  It would be obvious to have the first plasma treatment, the second plasma and the fourth plasma treatment performed at a first power because these steps are identical repeating steps for deposition process.  Abel further discloses that the third plasma and the fifth plasma (Fig 7 step 708a and/or 708b) are partially etch step and it is performed at second power between 1000 Watts to 5000 Watts (paragraph 0108, 0137).  
As to claims 16 and 19, Abel fails to explicitly disclose that the second power is higher than the first power.  However, Abel clearly teaches to control the power to form a plasma (See paragraph 0118, 0137-0138, 0143, 0153).  Fischer teaches to control the plasma power between 30 and 6000 Watts, or 20 and 3100 Watts or 300 and 1100 Watts; or 350 and 550 Watts or 30 and 100 Watts (see paragraph 0065).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, by performing routine experiments to obtain optimal power such as the second power is higher than the first power because it has been held that determination of workable range is not considered inventive.
As to claim 20, Abel fails to discloses after the group cycle is performed a plurality of times, performing isotropic etching to remove a portion of the film on the stepped structure to expose the surface of the stepped structure.  However, Abel clearly teaches to perform an etching process to remove a portion of the film on the stepped structure after the group cycle is performed a plurality of times  (See Fig 7 step 708 b, Fig 11 phase 1108-2, Fig 3B-3D, Fig 4B-4D).  Fischer teaches to perform an isotropic etching on a film previous formed (paragraph 0037, 0044-00450055-0057, 0066).  It would have been obvious to one of ordinary skill in the art, to modify Abel in view of Fischer by performing isotropic etching to remove a portion of the film on the step structure to expose a surface of the stepped structure because it provides less ion velocity upon impact on the substrate (paragraph 0066).

11.	Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0259598 A1).
As to claim 13, Chen discloses that the process of source gas, purging source gas and supplying a reacting gas and performing plasma treatment to form a film as disclosed in Figure 2 can be repeating many times including 3 times as disclosed in Fig 5 (three cycles, See paragraph 0071).  If the process as disclosed in Figure 2A and Fig 5A is performed for 5 cycles; then at the 4 and 5 cycles Chen teaches:
Supplying a third source gas (Si halide gas) onto the second film (Fig 2A step 271; 4 cycles of the repeating loop;
Supplying a third reaction gas and performing fourth plasma treatment to form a third film on the second film (Fig 2A step 273, 4 cycles of the repeating loop);
Performing a fifth plasma treatment on the third film (Fig 2A step 273, 5 cycles of the repeating loop);
	Wherein the first film, the second film and the third film comprises the same material (silicon nitride).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen by performing routine experiments including repeating the step as discussed in Figure 2A at least 5 times because Chen teaches repeating the cycle until the target thickness is reached.
	 
	As to claim 15, Chen does not explicitly disclose the first plasma treatment, the second plasma treatment and the fourth plasma treatment are performed under the first pressure and the third plasma treatment and the fifth plasma treatment are performed under second pressure that is lower than the first pressure.  However, Chen clearly teaches that the process comprises many cycle and the process condition may be the same or different in a subsequence cycle (paragraph 0034).  Chen further disclose that the pressure of the chamber may be control in order to provide desired film characteristic, wherein the pressure are 20 torr or less, 10 torr or less, 5 torr or less, or 3 torr or less (paragraph 0035).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to performing routine experiment by controlling the pressure for each cycles, wherein first plasma treatment, the second plasma treatment and the fourth plasma treatment are performed under the first pressure and the third plasma treatment and the fifth plasma treatment are performed under second pressure that is lower than the first pressure because Chen teaches it is possible to use the same pressure condition or different pressure condition for each cycle in order to control the desired film characteristic.
	
As to claim 16, Chen fails to disclose or suggest wherein, during the first plasma treatment, the second plasma treatment, and the fourth plasma treatment, first power is supplied, and during the third plasma treatment and the fifth plasma treatment, second power that is higher than the first power is supplied.  However, Chen clearly teaches that the process comprises many cycle and the process condition may be the same or different in a subsequence cycle (paragraph 0034).  Chen further discloses that the power applied is 500 Watts or greater (See paragraph 0031, 0045, 0057).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to performing routine experiment by controlling the power, wherein during the first plasma treatment, the second plasma treatment, and the fourth plasma treatment, first power is supplied, and during the third plasma treatment and the fifth plasma treatment, second power that is higher than the first power is supplied because determination of workable range for the power is not considered inventive.

Allowable Subject Matter
12.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713